This action was brought to recover damages to a Ford automobile. The action was tried to the court without a jury and resulted in findings and a judgment sustaining a recovery in the sum of $300. From this judgment the defendant appeals.
The record presents no question of law, but questions of fact only. On August 28, 1924, a Ford automobile, owned by the respondent and driven by one W.W. Goodson, was proceeding south on Fourth avenue south in the city of Seattle. A truck owned and operated by the appellant and loaded with heavy steel trusses was proceeding north on Fourth avenue south and on the west, or left hand, side of the street. As the driver of the respondent's car approached the truck and observed that it was not going to yield him the right of way, he turned to the left and, in going around it, collided with the end of a steel truss, which projected from the truck out into the highway on that side a distance of from six to eight feet. As to whether there was a sufficient warning light on the end of the truss, the evidence is in dispute. The trial court found that there was no sufficient danger light on the trusses. An attentive consideration of all the evidence leads us to the same conclusion. There was no evidence that would justify a finding that the driver of the Ford automobile was guilty of contributory negligence.
The judgment will be affirmed.
TOLMAN, C.J., MITCHELL, MACKINTOSH, and PARKER, JJ., concur. *Page 704